DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5 of Remarks, filed May 13, 2021, with respect to the 35 U.S.C. 112(b) rejection of claim 7 and its depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 
Applicant's arguments filed May 13, 2021, have been fully considered but they are not persuasive. 
On pages 5-7 or Remarks, Applicant argues the prior art of Shimokawa et al. (US Publication 2010/0119816) in view of Makino et al. (US Publication 2017/0271083) and in further view of Kayatani et al. (US Publication 2009/0310277) fails to disclose the limitations of claims 1 and 10. In particular, the Applicant argues that the first metallic layer (61 – Figure 3) of Makino lacks a band portion, and therefore, cannot be relied upon to disclose the limitations of claim 1. The Applicant further asserts that first metallic layer of Makino is formed by pressure bonding, and therefore, cannot be combined with Shimokawa to disclose “each of the electrode layers extends onto the upper and lower surfaces of the body and comprises conductive metal and glass”. 
The Examiner respectfully disagrees with the above assertion. It appears the Applicant is attempting to bodily incorporate the invention of Makino into the capacitor of Shimokawa. Rather, as stated in the previous Rejection, Makino is merely relied upon to disclose the metallic material and glass component of the first electrode layer of the external electrode (See ¶136-144: Makino) and a variation of thickness of an electrode layer (See Figure 4). Since Shimokawa discloses a first electrode layer having band portions on the top and surfaces of the 
On page 7 of Remarks, Applicant argues that the present invention is distinct sine it pertains to a difference between thickness of a central and protective portion of a layer comprising conductive metal and glass formed using a dipping method. The Applicant continues that Makino pertains to a difference in thickness between a central and end portions of a laminate layer formed by thermal bonding with no protective portion.
First, Makino describes a difference in the thickness of the electrode layer (61 – Figure 4) at a central portion and a portion adjacent to a protective layer/outer layer portion (21 – Figure 4, ¶46). Furthermore, the apparatus as defined by the limitations recited in claims 1 and 10 do not require a ‘dipping method’. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US Publication 2010/0119816) in view of Makino et al. (US Publication 2017/0271083) and in further view of Kayatani et al. (US Publication 2009/0310277).


    PNG
    media_image1.png
    358
    603
    media_image1.png
    Greyscale

Figure 3(c) of Shimokawa with Examiner’s Comments (Figure 3(c)EC)
In re claim 1, Shimokawa discloses a ceramic electronic component comprising: 
a body (32 – Figure 3, ¶58) including a capacitance formation portion (CF – Figure 3(c)EC) including a dielectric layer and a plurality of internal electrodes disposed to face each other with the dielectric layer interposed therebetween and forming capacitance (¶56-58, Figure 3) and protective portions (portions of 32 on either side of CF – Figure 3(c)EC) disposed on upper and lower surfaces of the capacitance formation portion, the internal electrodes being exposed through side surfaces of the body (32 – Figure 3) (¶56-58); and 
external electrodes (33 – Figure 3, ¶33) including electrode layers (33 – Figure 3; Note that the external electrodes are the electrode layers) respectively disposed on the side surfaces of the body (32 – Figure 3; Note that the side surfaces of 32 are top and bottom surfaces of 32 in Figure 3) the electrode layers being connected to the plurality of internal electrodes (¶56-58) (Figure 3), wherein each of the electrode layers (33 – Figure 3) extends at least onto the upper and lower surfaces of the body (32 – Figure 3; Note that the left and right surfaces of 32 in Figure 3 are the upper and lower surfaces, respectively). 

wherein ta2/ta1 is 0.05 or greater, where ta1 is a thickness of each of the electrode layers at a central portion of the capacitance formation portion and ta2 is a thickness of each of the electrode layers at a boundary between the capacitance formation portion and the protective portion, and the electrode layers comprise conductive metal and a glass.
Makino discloses conductive resin layers (62 – Figure 4, ¶60, ¶90) disposed on first layer external electrodes (61 – Figure 4, ¶60).
Makino further discloses first layer external electrodes (61 – Figure 4, ¶60) wherein ta2/ta1 is 0.05 or greater, where ta1 (X1 – Figure 4, ¶74) is a thickness of each of the electrode layers (61 – Figure 4) at a central portion of the capacitance formation portion (Figure 3, Figure 4) and ta2 (X2 – Figure 4, ¶73) is a thickness of each of the electrode layers at a boundary between the capacitance formation portion (22 – Figure 3, Figure 4) and the protective portion (21 – Figure 3, Figure 4) (¶81, Figure 11; Note that the thickness of the external electrode layer, 61, is in the most preferable range of 3 µm to 5 µm. Figure 11 shows a data point indicating a difference between the thickest and thinnest portion of the electrode layer to be between 0.5 µm and 1 µm. This satisfies the claimed ratio. Further, Makino describes providing a metal layer with little variation in thickness [¶70] and thus, a ratio of 1 is ideal).
Makino further discloses each of the electrode layers (61 – Figure 4) comprises conductive metal and glass (¶136-144).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the thickness values for the first external electrode layer as described by Makino to provide for a component that has little variation in resistance (¶207 – Makino) while additionally incorporating a conductive resin layer to resist structural defects due to impacts.

Kayatani discloses a capacitor body (9 – Figure 1, ¶36) in which a length of the body is 1.6 mm or more and a width of the body is 0.8 mm or more (Table 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the ceramic body size, and thus internal electrode and dielectric sizes, as disclosed by Kayatani to achieve a device having a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 2, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 1, as explained above. Shimokawa does not disclose wherein a thickness of each of the internal electrodes is 1 µm or less, and a thickness of the dielectric layer is less than 2.8 µm.
Makino discloses a thickness of each of the internal electrodes (35, 36 – Figure 3) is 1 µm (¶52) or less, and a thickness of the dielectric layer (20 – Figure 3, Figure 4) is less than 2.8 µm (¶48).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the thickness values for internal electrodes and dielectric layers to provide for a device having desired capacitance and ESR characteristics. 
In re claim 3, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 1, as explained above. Shimokawa does not disclose td > 2*te in which a thickness of each of the internal electrodes is te and a thickness of the dielectric layer is td.
Kayatani discloses td > 2*te in which a thickness of each of the internal electrodes is te and a thickness of the dielectric layer is td (Table 1).

In re claim 5, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 1, as explained above. Shimokawa does not disclose wherein each of the conductive resin layers includes one or more conductive metals selected from the group consisting of cooper (Cu), silver (Au), nickel (Ni), alloys thereof, and a base resin (¶49-50).
Makino discloses wherein each of the conductive resin layers (62 – Figure 4) includes one or more conductive metals selected from the group consisting of cooper (Cu), silver (Au), nickel (Ni), alloys thereof, and a base resin (¶90, ¶93).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the thickness values for the first external electrode layer as described by Makino to provide for a component that has little variation in resistance (¶207 – Makino) while additionally incorporating a conductive resin layer to resist structural defects due to impacts.
In re claim 6, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 1, as explained above. Shimokawa does not disclose wherein each of the external electrodes further includes an Ni plating layer formed on the conductive resin layer and an Sn plating layer formed on the Ni plating layer.
Makino discloses wherein each of the external electrodes further includes an Ni plating layer formed on the conductive resin layer and an Sn plating layer formed on the Ni plating layer (63 – Figure 4, ¶60, ¶98).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the inventions to incorporate the plating layers as described by Makino to aid in a solder mounting process of the ceramic electronic component. 
In re claim 7, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 1, as explained above. Shimokawa further discloses wherein the body includes third and fourth surfaces (top and bottom surfaces of 32 – Figure 3) connected to the upper and lower surfaces and opposing each other, and fifth and sixth surfaces (surfaces not shown in Figure 3. However, these surfaces are facing towards and away from the viewer in Figure 3) connected to the upper, lower, third, and fourth surfaces, and opposing each other, 
the internal electrodes include a first internal electrode spaced apart from the fourth surface and exposed to the third surface and a second internal electrode spaced apart from the third surface and exposed to the fourth surface (Figure 3(c) EC, ¶56-58), and 
the external electrodes include first and second external electrodes (top and bottom 33 of 32 – Figure 3) respectively connected to the first and second internal electrodes (Figure 3(c)EC, ¶56-58).
In re claim 8, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 7, as explained above. Shimokawa does not disclose wherein L is 3.2 mm or less and W is 2.5 mm or less in which a distance between the third surface and the fourth surface of the body is L and a distance between the fifth surface and the sixth surface of the body is W.
Kayatani discloses wherein L is 3.2 mm or less and W is 2.5 mm or less in which a distance between the third surface and the fourth surface of the body is L and a distance between the fifth surface and the sixth surface of the body is W (Table 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the ceramic body size, and thus internal electrode and dielectric sizes, as disclosed by Kayatani to achieve a device having a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A 
In re claim 9, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 7, as explained above. Shimokawa does not disclose wherein L is 2.0 mm or less and W is 1.2 mm or less in which a distance between the third surface and the fourth surface of the body is L and a distance between the fifth surface and the sixth surface of the body is W.
Kayatani discloses wherein L is 2.0 mm or less and W is 1.2 mm or less in which a distance between the third surface and the fourth surface of the body is L and a distance between the fifth surface and the sixth surface of the body is W (Table 1). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the ceramic body size, and thus internal electrode and dielectric sizes, as disclosed by Kayatani to achieve a device having a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Shimokawa discloses a ceramic electronic component comprising: 
a body (32 – Figure 3) comprising a capacitance formation portion (CF – Figure 3(c)EC) , an upper protective portion (portion of 32 to the left of CF – Figure 3(c)EC) portion and a lower protective portion (portion of 32 to the right of CF – Figure 3(C)EC), the capacitance formation portion comprising first internal electrodes and second internal electrodes stacked alternately in a thickness direction (Figure 3(c)EC, ¶56-58), exposed through side surfaces of the body (top and bottom surfaces of 32 – Figure 3(c)EC), and separated by dielectric layers interposed therebetween (¶56-58), the upper protective portion being disposed in a length-width plane above a topmost of the first and second internal electrodes (Figure 3, ¶56-58), and the lower 
a first external electrode (top 33 – Figure 3(c)EC) disposed in a width-thickness plane to be in contact with the first internal electrodes (¶56-58, Figure 3); and 
a second external electrode (bottom 33 – Figure 3(c)EC) disposed in the width-thickness to be in contact with the second internal electrodes (¶56-58, Figure 3), wherein each of external electrodes comprise electrode layers extending at least onto upper and lower surfaces of the body (left and right of 32 – Figure 3(c)EC). 
Shimokawa does not disclose wherein the first and second external electrodes each include an electrode layer satisfying ta2/ta1 > 0.05, where ta1 is a thickness of the electrode layer at a central portion of the capacitance formation portion and ta2 is a thickness of the electrode layer at a boundary between the capacitance portion and either of the upper or lower protective portions, and the electrode layers comprise conductive metal and a glass.
Makino discloses external electrodes (110, 120 – Figure 3, ¶58) including an electrode layer (61 – Figure 3, Figure 4) satisfying ta2/ta1 ≥ 0.5 , where ta1 (X1 – Figure 4) as a thickness of the electrode layer at a central portion of 15the capacitance formation portion (22 – Figure 3, Figure 4) and ta2 (X2 – Figure 4) is a thickness of the electrode layer at a boundary between the capacitance portion and either of the upper or lower protective portion (upper or lower 21 – Figure 3, Figure 4). (¶81, Figure 11; Note that the thickness of the external electrode layer, 61, is in the most preferable range of 3 µm to 5 µm. Figure 11 shows a data point indicating a difference between the thickest and thinnest portion of the electrode layer to be between 0.5 µm and 1 µm. This satisfies the claimed ratio. Further, Makino describes providing a metal layer with little variation in thickness [¶70] and thus, a ratio of 1 is ideal).
Makino further discloses each of the electrode layers (61 – Figure 4) comprises conductive metal and glass (¶136-144).

Shimokawa does not disclose a length of the body is 1.6 mm or more and a width of the body is 0.8 mm or more. 
Kayatani discloses a capacitor body (9 – Figure 1, ¶36) in which a length of the body is 1.6 mm or more and a width of the body is 0.8 mm or more (Table 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the ceramic body size, and thus internal electrode and dielectric sizes, as disclosed by Kayatani to achieve a device having a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 10, as explained above. Shimokawa further discloses wherein the body has first and second surfaces in the length-width plane opposing each other in the thickness direction (left and right surfaces of 32 – Figure 3(c)EC), third and fourth surfaces (top and bottom surfaces of 32 – Figure 3(c)EC) in the width-thickness plane opposing each other in a length direction, and fifth and sixth surfaces (surfaces not shown in Figure 3. However, these surfaces are facing towards and away from the viewer in Figure 3) in the length-thickness plane opposing each other in a width direction, the first and second external electrodes (top and bottom 33 – Figure 3(C)EC) being disposed respectively on the third and fourth surfaces (Figure 3(c)EC).
In re claim 12, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 10, as explained above. Shimokawa does not disclose the first and second external electrodes each further include a conductive resin layer disposed on the electrode layer, and a plating layer disposed on the conductive resin layer.
Makino discloses conductive resin layers (62 – Figure 4, ¶60, ¶90) disposed on first layer electrodes (61 – Figure 4, ¶60) and a plating layer (63 – Figure 4) disposed on the first layer electrodes (61 – Figure 4) of each of the first and second external electrodes (110, 120 – Figure 3).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the thickness values for the first external electrode layer as described by Makino to provide for a component that has little variation in resistance (¶207 – Makino) while additionally incorporating a conductive resin layer to resist structural defects due to impacts.
In re claim 13, Shimokawa in view of Makino and in further view of Kayatani discloses the ceramic electronic component of claim 12, as explained above. Shimokawa does not disclose wherein the plating layer comprises a first plating layer comprising nickel disposed on the conductive resin layer and a second plating layer comprising tin disposed on the first plating layer.
Makino discloses the plating layer further includes an Ni plating layer formed on the conductive resin layer and an Sn plating layer formed on the Ni plating layer (63 – Figure 4, ¶60, ¶98).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the inventions to incorporate the plating layers as described by Makino to aid in a solder mounting process of the ceramic electronic component. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848